DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-8, 10-14, and 16-20 are allowed over the prior art of record.
Independent claim 2 is allowed since the claim recites a control circuit board, comprising: a timing control circuit, wherein the timing control circuit is configured to read a configuration code from a storage circuit on an additional circuit board outside the control circuit board, the configuration code comprises a first code for configuring the timing control circuit, and the timing control circuit is further configured to generate, based on the first code, a control signal for controlling a display panel; and wherein the timing control circuit is further configured to distribute a remaining configuration code other than the first code in the configuration code to an outside of the timing control circuit.
Claims 3-8, 14, and 16-18 are allowed as being dependent upon aforementioned independent claim 2.

Claims 11-13 and 19 are allowed as being dependent upon aforementioned independent claim 10.
Independent claim 20 is allowed since the claim recites a display device, comprising: a control circuit board, an additional circuit board and a display panel, wherein the additional circuit board is configured to be bonded to the display panel and comprises a data driving circuit and a storage circuit, the storage circuit is configured to store a configuration code, the configuration code is capable of being read by the control circuit board to configure the control circuit board, and the data driving circuit is configured to provide a grayscale voltage signal to the display panel, the control circuit board comprises a timing control circuit, a power management circuit and a data signal adjusting circuit, the timing control circuit is configured to read the configuration code from the storage  circuit on the additional circuit board, the configuration code comprises a first code for 
The closest prior art by Yeo et al (hereinafter Yeo – US Doc. No. 20150348476) discloses multiple control chips and board for controlling a display.  Yeo does not disclose a control circuit board, comprising: a timing control circuit, wherein the timing control circuit is configured to read a configuration code from a storage circuit on an additional circuit board outside the control circuit board, the configuration code comprises a first code for configuring the timing control circuit, and the timing control circuit is further configured to generate, based on the first code, a control signal for controlling a display panel; and wherein the timing control circuit is further configured to distribute a remaining configuration code other than the first code in the configuration code to an outside of the timing control circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694